Citation Nr: 0120630	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-10 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from May 1967 to May 1969, 
during which time he served in the Republic of Vietnam from 
December 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).


REMAND

This appellant contends that the cancer of the left tonsil 
that caused her husband's death qualifies as one of the 
presumptive diseases for which service connection may be 
granted under pertinent VA regulations.  She alleges that the 
veteran's cancer of the tonsil essentially constituted a 
respiratory cancer and that certain respiratory cancers due 
to exposure to herbicides during service in Vietnam warrant a 
presumption of service connection.  The certificate of death 
indicates that the veteran died of respiratory failure due to 
squamous cancer of the tonsil.  Also indicated on the death 
certificate is that tobacco and alcohol use contributed to 
the veteran's death.  There is no indication as to the 
interval of time between the onset of the veteran's cancer 
and his death.  

A disease listed in 38 C.F.R. § 3.309 associated with 
exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i) (2000).  

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6)(iii) (2000).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.307(a)(6) (2000).  

Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164 (1999).  Those diseases are 
as follows: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, Non-
Hodgkin's lymphoma, porphyria cutanea tarda, certain 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, in light of Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994) (reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993)), the VA must not only consider whether the 
veteran in this case had a disability listed in 38 C.F.R. § 
3.309(e), but must also consider if his disability was the 
result of active service under 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.303(d) (2000).  The fact that 
the veteran's disability does not meet the requirements of 38 
C.F.R. § 3.309(e) does not preclude the appellant from 
establishing service connection for the cause of the 
veteran's death with proof of actual direct causation.  
However, if the veteran was not medically diagnosed as having 
a disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy evidence of incurrence of aggravation of a disease or 
injury in service.  See McCartt v. West, 12 Vet. App. 164 
(1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this veteran's case, the service medical records are 
negative for any pertinent notations, complaints, or clinical 
findings related to cancer of the tonsil or any class of 
respiratory cancers.  However, other than the April 1997 
private medical records, there are no other medical records 
in the 30-year interim period between the veteran's 
separation from service and his death in October 1998.  In 
the private medical records for the veteran's hospitalization 
in April 1997, the physician referred to a history of a left 
neck mass that upon examination, revealed a post-operative 
left hematoma.  The principal diagnosis was head and neck 
cancer of the left tonsil.  In the October 1998 death 
summary, the physician referred to the veteran's past medical 
history of squamous cell cancer of the left tonsil that had 
spread to the right base of his skull.  

While a review of the veteran's claims folder found no 
suggestions of a link between his period of service and the 
subsequent development of cancer of the head and neck and 
left tonsil perhaps as many as 30 years later, it is true 
that the veteran served in Vietnam as indicated on Form DD 
Form 214 listing the veteran's variously awarded Vietnam 
service medals.  The Board recognizes that service in Vietnam 
alone is not enough to determine herbicide or Agent Orange 
exposure.  However, there are no service records other than 
the veteran's service medical records to determine otherwise.  

Moreover, in light of the appellant's contentions that the 
veteran's death attributable to cancer of the left tonsil was 
related to a class of respiratory cancers that are enumerated 
within the VA regulations, and given the lack of clinical 
data prior to the 1997 private hospital records or other 
pertinent clinical discussion to support or negate the 
appellant's beliefs and statements, the Board must remand 
this case for further development.  Primarily, the Board 
seeks any pertinent outstanding medical and service records 
that could substantiate or support the appellant's assertions 
of a link between the veteran's death and his period of 
active service.  

Moreover, during the pendency of this matter, the Veterans 
Claims Assistance Act of 2000 (the VCAA) was made law.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

Given the above, the Board requests that the RO accomplish 
the directives listed below.  On remand, the RO should take 
care to ensure that it's actions comply with the other notice 
and development provisions included in the newly enacted 
legislation.  The case is REMANDED for the following action:

1.  The RO should determine whether there 
are additional service medical records 
available that are not currently 
associated with the claims folder.  The 
RO should obtain service personnel 
records covering the nature of the 
veteran's service in Vietnam, to include 
records of assignments and duties.  

2.  The RO should contact the appellant 
to identify any outstanding medical 
treatment records, VA or private, that 
may exist and which could aid in 
determining the nature and extent of the 
veteran's past medical history with 
respect to his head and neck cancer of 
the tonsil.  The appellant should 
specifically be advised to submit all 
competent evidence that tends to support 
her assertion that the veteran suffered 
from disability manifested by cancer of 
the tonsil due to exposure to Agent 
Orange or other disease or injury which 
was incurred in or aggravated by service.

3.  The RO should then forward the claims 
folder to an appropriate VA medical 
specialist.  That physician is requested 
to review the veteran's claims file and 
all medical records contained therein.  
The reviewer is then requested to offer 
an opinion, without resort to 
speculation, whether it is at least as 
likely as not that the veteran's cancer 
of the left tonsil and subsequent death 
was due to Agent Orange exposure or 
otherwise directly related to his period 
of active service.  In rendering this 
opinion, the reviewer should specifically 
address the origin of the veteran's 
cancer of the left tonsil.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After satisfying any notice or 
development requirements in addition to 
that specified above, the RO should 
readjudicate the appellant's claim.  If 
medical evidence of a nexus between Agent 
Orange exposure and the development of 
cancer of the tonsil is submitted, the RO 
should undertake any necessary 
development to determine if the veteran 
was actually exposed to Agent Orange 
during service.   

5.  If the disposition of the claim 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate result of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


